LOAN AND STOCK PLEDGE AGREEMENT

     THIS LOAN AND STOCK PLEDGE AGREEMENT (the "Agreement"), entered into as of
July 2, 2008, by and between 1ST UNITED BANCORP, INC., a Florida corporation
(the "Borrower"), and SILVERTON BANK, N.A. (the "Lender").

     On the date hereof the Borrower is borrowing up to the principal amount of
Five Million and 00/100 Dollars ($5,000,000.00) from the Lender (the "Loan"),
which will be evidenced by the Note as defined herein below. The Lender is
willing to make the Loan to the Borrower on the terms and conditions described
below. The Borrower and Lender agree that the payment and performance of all
obligations relating to the Loan will be secured through the pledge to the
Lender of one hundred percent (100%) of the issued and outstanding shares of
capital stock owned or hereafter acquired by the Borrower (the "Stock") in 1st
United Bank, a Florida banking corporation, having its main office at One North
Federal Highway, Boca Raton, Florida 33432 (the “Bank”). Certain capitalized
terms used in this Agreement are defined in Section 22 of this Agreement.

     In consideration of the premises and the mutual agreements and
representations in this Agreement, the Lender and the Borrower agree as follows:

     1.     Security Interest.

     (a)    The Borrower hereby unconditionally grants and assigns to the Lender
and its successors and assigns a continuing security interest in and security
title to the Stock. The Borrower hereby delivers to the Lender all of its right,
title and interest in and to the Stock, together with certificates representing
the Stock and stock powers endorsed in blank, as security for (i) all
obligations of the Borrower to the Lender hereunder, and (ii) payment and
performance of all obligations of the Borrower to the Lender under the Note,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due. If the Borrower receives, for any reason whatsoever,
any additional shares of the capital stock of the Bank, such shares shall
thereupon constitute Stock to be held by the Lender under the terms of this
Agreement and the Borrower shall immediately deliver such shares to the Lender,
together with stock powers endorsed in blank by the Borrower. Beneficial
ownership of the Stock, including all voting, consensual and dividend rights,
shall remain in the Borrower until the occurrence of a Default.

     (b)    The Amount of the Loan shall not exceed twenty five percent (25%) of
Bank’s total equity. If, prior to repayment in full of the Loan, the amount of
the Loan exceeds twenty five percent (25%) of Bank’s total equity, the Borrower
shall either pay down the outstanding principal balance of the Loan or promptly
deliver to the Lender on demand additional collateral of a type and value
acceptable to the Lender (and the Lender's judgment in valuing same shall be
conclusive) so that the sum of the value of such additional collateral plus the
Stock is equal to or in excess of the aforementioned twenty five percent (25%).
The Borrower shall also execute any security documents the Lender may request to
evidence and perfect the Lender's rights in such additional collateral. If at
any time such additional collateral is no longer required pursuant to this
Section 1(b), the Lender shall release its security interest in such additional
collateral upon the request of the Borrower.

     2.    Representations and Warranties. The Borrower represents and warrants
to the Lender as follows:

           (a)      The Borrower is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Florida and is
qualified to do business in all jurisdictions where such qualification is
necessary. The Borrower is registered as a bank holding company with the Board
of Governors of the Federal Reserve System and the Florida Department of Banking
and Finance. The chief executive office of the Borrower and the principal place
of business of the Borrower where the records of the Borrower are kept is One
North Federal Highway, Boca Raton, Florida 33432 and the Borrower's U.S.
employer identification number is 65-0925265.

           (b)      The Bank is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Florida. The Borrower owns
100% of the Stock (consisting 537,710 Shares of 1st United Bank, represented by
certificate Nos. 1) and there are no other outstanding shares of capital stock
and no outstanding options, warrants or other rights, which can be converted
into shares of capital stock of the Bank, and the Bank shall not issue any
additional shares without the prior written consent of Lender, which shall not
be unreasonably withheld. The Bank has all requisite corporate power and
authority and possesses all licenses,

--------------------------------------------------------------------------------

permits and authorizations necessary for it to own its properties and conduct
its business as presently conducted.

           (c)      Each financial statement of the Borrower or any Subsidiary
which has been delivered to the Lender presents fairly in all material respects
the financial condition of the Borrower or such Subsidiary as of the date
indicated therein and the results of its operations for the periods shown
therein. There has been no material adverse change, either existing or
threatened, in the financial condition or operations of the Borrower or any
Subsidiary since the date of such financial statement.

           (d)      The Borrower has full power and authority to execute and
perform the Financing Documents. The execution, delivery, and performance by the
Borrower of the Financing Documents (i) have been duly authorized by all
requisite action by the Borrower, (ii) do not violate any provision of law, and
(iii) do not result in a breach of or constitute a default under any agreement
or other instrument to which the Borrower or any Subsidiary is a party or which
the Borrower or any Subsidiary is bound. Each of the Financing Documents
constitutes the legal, valid, and binding obligation of the Borrower enforceable
in accordance with its terms.

           (e)      Except for the security interest created by this Agreement,
the Borrower owns the Stock free and clear of all liens, charges, and
encumbrances. The Stock is duly issued, fully paid and non-assessable, and the
Borrower has the unencumbered right to pledge the Stock.

           (f)      There is no action, arbitration, or other proceeding at law
or in equity, or by or before any court, agency, or arbitrator, nor is there any
judgment, order, or other decree pending, anticipated, or threatened against the
Borrower or any Subsidiary or against any of their properties or assets which
might have a material adverse effect on the Borrower, any Subsidiary, or their
respective properties or assets, or which might call into question the validity
or enforceability of the Financing Documents, or which might involve the alleged
violation by the Borrower or any Subsidiary of any law, rule or regulation.

           (g)      No consent or other authorization or filing with or of any
governmental authority or other public body on the part of the Borrower or any
Subsidiary is required in connection with the Borrower's execution, delivery, or
performance of the Financing Documents; or if required, all such prerequisites
have been fully satisfied.

           (h)      None of the transactions contemplated in this Agreement
(including, without limitation, the use of the proceeds of the Loan) will
violate or result in a violation of Section 7 of the Securities Exchange Act of
1934, or any regulations issued pursuant thereto.

           (i)      The following are attached as exhibits hereto: true, correct
and complete copies of (i) the Borrower's and the Bank's Articles of
Incorporation as in effect as of the date hereof; (ii) certificates of
existence/evidence of active status for the Borrower and the Bank issued by the
Florida Secretary of State; (iii) the bylaws of the Borrower in effect
immediately prior to the adoption of the resolutions referred to below (and such
bylaws have not been further altered or amended and have been in full force and
effect at all times since the adoption of such resolutions through the date
hereof); (iv) the bylaws of the Bank as of the date hereof; (v) resolutions (the
"Resolutions") of the Board of Directors of the Borrower duly adopted as of even
date herewith via an Action By Written Consent. A quorum for the transaction of
business has signed same and the Resolutions have been since adoption and are
now in full force and effect and have not been modified in any respect. There
have been no further amendments or other documents affecting or altering the
Borrower's or the Bank's articles of incorporation since the date of the
certifications referred to above through the date hereof except with respect to
the acquisition of Equitable Financial Group, Inc., and the Borrower and the
Bank have remained in valid existence under the laws of the State of Florida
since such dates.

     3.      Affirmative Covenants. The Borrower agrees that so long as the Note
is outstanding or this Agreement is in effect:

             (a)     The Borrower shall provide on a quarterly basis, as soon as
practicable, and in any event within forty-five (45) days after the end of each
quarter of Borrower’s fiscal year: (i) an internally generated consolidated
financial statement of Borrower and Subsidiaries (consisting of profit and loss
statement, balance sheet, cash flow statement and report on changes in
stockholder’s equity), certified to the Lender by an authorized financial
officer of the Borrower acceptable to the Lender; (ii) a Covenant Compliance
Certificate as more particularly

2

--------------------------------------------------------------------------------

set forth herein below; and (iii) a copy of the quarterly and annual call report
and any other quarterly regulatory reports and filings as required by any
Governmental Authority having supervisory authority over the Borrower or any
Depository Institution Subsidiary for each Depository Institution Subsidiary for
the most recent calendar quarter and year. “Covenant Compliance Certificate”
shall mean a certificate, in form and content satisfactory to the Lender, which
shall: (a) set forth the various financial covenants and ratios which the
Borrower and the Depository Institution Subsidiaries are required to comply with
during the term of this Agreement; (b) contain calculations reflecting whether
or not the Borrower or each Depository Institution Subsidiary, as the case may
be, is in compliance with each such financial covenant or ratio requirement; (c)
contain a statement as to whether or not the Borrower is in default under the
Loan Agreement or any of the other Loan Documents, and, if the Borrower is in
default, such statement shall indicate the nature thereof as well as the steps
which Borrower proposes to take in order to cure said default; and (d) be
certified to be true and correct by an authorized financial officer of the
Borrower acceptable to the Lender.

             (b)     Borrower shall provide as soon as practicable and in any
event within one hundred twenty (120) days after the end of each fiscal year,
year end audited consolidated financial statements of the Borrower (consisting
of profit and loss statement, balance sheet, cash flow statement and report on
changes in stockholders equity) that are examined and reviewed by a certified
public accountant selected by Borrower and reasonably acceptable to Lender
(Lender acknowledges Crowe Chizek as acceptable), together with the unqualified
opinion of such accountant.

             (c)     Borrower will provide copies of all internal and external
loan reviews within 30 days of issuance. Promptly upon receipt thereof, a copy
of each other report submitted to the Borrower or any Subsidiary by independent
accountants in connection with any annual, interim or special audit made by them
of the books of the Borrower or any Subsidiary.

             (d)     Promptly upon transmission thereof, Borrower shall provide
copies of all such financial statements, proxy statements, notices, and reports
as it shall send to its stockholders and of all registration statements (with
exhibits) and all reports which it is or may be required to file with the
Securities and Exchange Commission or any governmental body or agency succeeding
to the functions of such Commission.

             (e)     Promptly upon receipt thereof, Borrower shall provide a
copy of each other report submitted to the Borrower or any subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any Subsidiary.

             (f)     The Borrower and each Subsidiary shall punctually pay and
discharge all taxes, assessments and other governmental charges or levies
imposed upon it or upon its income or upon any of its property unless contested
in good faith by appropriate proceedings.

             (g)     The Borrower and each Subsidiary shall comply in all
material respects with all requirements of constitutions, statutes, rules,
regulations, and orders and all orders and decrees of courts and arbitrators
applicable to it or its properties.

             (h)     The Borrower shall quarterly notify the Lender of any
change in executive management or the beneficial ownership of the Borrower's
stock by executive officers, directors or 25% or greater shareholder of the
Borrower.

             (i)     Upon Lender’s reasonable request, during regular business
hours, and upon reasonable prior notice, the Borrower will allow the Lender to
inspect its Books, to perform a review of the loan portfolio of each Subsidiary
as deemed necessary, and to review internal and external loan review reports in
a manner which is not unduly disruptive to the business of Borrower.

             (j)     The Borrower will maintain Debt Service Coverage of at
least 1.25x calculated as set forth in Paragraph 22(d) herein below. This
covenant shall be measured quarterly.

3

--------------------------------------------------------------------------------

             (k)     Bank must maintain regulatory approval to provide dividends
to Borrower necessary to adequately service the Loan.

             (l)      Bank is to maintain a pass rating from all of its
governing regulatory agencies. 

             (m)     In the event a trust preferred is issued, proceeds of the
trust preferred are not expected to repay the principal of the Loan.

             (n)     Upon the Lender's written request, the Borrower shall
provide any financial information, and/or other information and/or documentation
as reasonably requested by the Lender, including without limitation, copies of
SEC reports, including but not limited to, 10K reports, 10Q reports.

     4.     Negative Covenants. The Borrower agrees that so long as the Note is
outstanding or this Agreement is in effect:

             (a)     Borrower’s Tier 1 Capital Leverage Ratio shall be
“Adequately Capitalized”, and shall be measured quarterly.

             (b)     Borrower’s Tier 1 Risk Based Capital Ratio shall be
“Adequately Capitalized”, and shall be measured quarterly.

             (c)     Subsidiary’s Tier 1 Capital Leverage Ratio shall be
maintained as “Well Capitalized”, and shall be measured quarterly.

             (d)     Subsidiary’s Tier 1 Risk Based Capital Ratio shall be “Well
Capitalized”, to be measured quarterly.

             (e)     Borrower’s Non-Performing Assets (defined as the sum of
bank subsidiaries of (i) cash basis loans, (ii) loans 90 days or more past due,
(iii) renegotiated loans plus, (iv) other real estate, plus (iv) other assets
described as “other non-performing assets” on Borrower’s consolidated financial
statements divided by the sum of (i) loans plus, (ii) other real estate, shall
be less than 1.50%, measured quarterly.

             (f)     The Borrower will notify the Lender immediately of all
significant changes in executive management.

             (g)     No dividend shall be paid by the Borrower if the Loan is in
default or if the dividend would create a default without prior Lender approval.

             (h)     The Borrower shall not, directly or indirectly, become a
guarantor of any obligation of, or an endorser of, or otherwise assume or become
liable upon any notes, obligations, or other indebtedness of any other Person
(other than a Subsidiary) except in connection with the depositing of checks in
the normal and ordinary course of business.

             (i)     The Borrower shall not create, incur, assume or suffer to
exist any indebtedness or Liabilities (other than this facility) for borrowed
money, any indebtedness evidenced by notes, debentures or similar obligations or
any conditional sales or title retention agreements or capitalized leases, which
in any single case, or in aggregate, exceed One Million and 00/100 Dollars
($1,000,000.00), without the prior written consent of the Lender, which shall
not be unreasonably withheld.

             (j)     The Borrower shall not permit any Subsidiary to issue, sell
or otherwise dispose or part with control of any shares of any class of its
stock (other than directors’ qualifying shares) except to the Borrower or a
wholly-owned Subsidiary of the Borrower.

4

--------------------------------------------------------------------------------

             (k)     The Borrower shall not sell or otherwise dispose or part
with control of any of the Stock or any other securities or indebtedness of any
Subsidiary, and the Borrower shall not pledge or otherwise transfer or grant a
security interest in any of the capital stock or other securities or of its
Subsidiary, except to Lender.

             (l)      The Borrower shall not outside the ordinary course of
business, and shall not permit the Bank’s Subsidiary to, pledge any assets to
any other Person without the prior written consent of the Lender.

             (m)    The Borrower and Subsidiary must not be in a situation
requiring a material formal enforcement action by its Regulators as it relates
to the financial condition of the Borrower and/or the Subsidiary.

     5.     Advances Under the Loan. The Lender shall not be obligated to make
any advance of the Loan to the Borrower unless in each instance, at the time of
each advance:

             (a)     All representations and warranties of the Borrower
contained in this Agreement or the Note shall be true in all material respects
on and as of the date of each advance of the Loan.

             (b)     The Borrower and each Subsidiary shall have performed in
all material respects all their agreements and obligations required by the
Financing Documents.

             (c)     No material adverse change shall have occurred in the
Borrower's or any Subsidiary's condition (financial or otherwise), or in the
business, properties, assets, liabilities, prospects, or management of the
Borrower or any Subsidiary since the date of this Agreement.

             (d)     No Default or event which, with the giving of notice or
passage of time (or both), would constitute a Default under the terms of this
Agreement shall have occurred.

             (e)     All other matters incidental to the Loan shall be
satisfactory to the Lender.

     6.     Default. A "Default" shall exist if any of the following occurs:

             (a)     Failure of the Borrower punctually to make any payment of
any amount payable, whether principal or interest or other amount, on any of the
Liabilities, whether at maturity, or at a date fixed for any prepayment or
partial prepayment, or by acceleration, or otherwise, subject to applicable
grace or cure periods.

             (b)     Any statement, representation, or warranty of the Borrower
made in any of the Financing Documents or at any time furnished by or on behalf
of the Borrower to the Lender shall be false or misleading in any material
respect as of the date made.

             (c)     Failure of the Borrower punctually and fully to comply with
(i) any of the covenants in Section 4 of this Agreement or (ii) any of the other
covenants set forth in this Agreement if such failure under this clause (ii) is
not remedied within thirty (30) days after notice from the Lender to the
Borrower.

             (d)     The occurrence of a default under any other agreement to
which the Borrower and the Lender are parties or under any other instrument
executed by the Borrower in favor of the Lender.

             (e)     If the Borrower or any Subsidiary becomes insolvent as
defined in the Georgia Uniform Commercial Code or makes an assignment for the
benefit of creditors; or if any action is brought by the Borrower or any
Subsidiary seeking dissolution of the Borrower or such Subsidiary or liquidation
of its assets or seeking the appointment of a trustee, interim trustee,
receiver, or other custodian for any of its property; or if the Borrower or any
Subsidiary commences a voluntary case under the Federal Bankruptcy Code; or if
any reorganization or arrangement proceeding is instituted by the Borrower or
any Subsidiary for the settlement, readjustment, composition or extension of any
of its debts upon any terms; or if any action or petition is otherwise brought
by the Borrower or any Subsidiary seeking similar relief or alleging that it is
insolvent or unable to pay its debts as they mature.

5

--------------------------------------------------------------------------------

             (f)     Any action is brought against the Borrower or any
Subsidiary seeking dissolution of the Borrower or such Subsidiary or liquidation
of any of its assets or seeking the appointment of a trustee, interim trustee,
receiver, or other custodian for any of its property, and such action is
consented to or acquiesced in by the Borrower or such Subsidiary or is not
dismissed within ninety (90) days of the date upon which it was instituted; or
any proceeding under the Federal Bankruptcy Code is instituted against the
Borrower or any Subsidiary and (i) an order for relief is entered in such
proceeding or (ii) such proceeding is consented to or acquiesced in by the
Borrower or such Subsidiary or is not dismissed within ninety (90) days of the
date upon which it was instituted; or any reorganization or arrangement
proceeding is instituted against the Borrower or any Subsidiary for the
settlement, readjustment, composition, or extension of any of its debts upon any
terms, and such proceeding is consented to or acquiesced in by the Borrower or
such Subsidiary or is not dismissed within ninety (90) days of the date upon
which it was instituted; or any action or petition is otherwise brought against
the Borrower or any Subsidiary seeking similar relief or alleging that it is
insolvent, unable to pay its debts as they mature, or generally not paying its
debts as they become due, and such action or petition is consented to or
acquiesced in by the Borrower or such Subsidiary or is not dismissed within
ninety (90) days of the date upon which it was brought.

             (g)     The Borrower or any Subsidiary is in default (or an event
has occurred which, with the giving of notice or passage of time, or both, will
cause the Borrower or any Subsidiary to be in default) on indebtedness to
another Person, and the amount of such indebtedness exceeds Twenty Five Thousand
and 00/100 Dollars ($25,000.00) or the acceleration of the maturity of such
indebtedness would have a material adverse effect upon the Borrower or such
Subsidiary.

             (h)     Any other material adverse change occurs in the Borrower's
financial condition or means or ability to pay the Liabilities.

             (i)      Any cease and desist or other order has been threatened,
noticed, or entered against the Borrower or any Subsidiary by any bank or bank
holding company regulatory agency or body, or the Borrower or any Subsidiary
enters into any form of memorandum of understanding, plan of corrective action,
or letter agreement with any such regulatory agency or body, or any other
regulatory enforcement action is taken against the Borrower or any Subsidiary
relating to the capitalization, management, or operation of the Borrower or any
Subsidiary.

             (j)     The Borrower or any Subsidiary is indicted or convicted or
pleads guilty or nolo contendere or regulatory enforcement actions are initiated
regarding any charge that the Borrower or such Subsidiary has violated any drug,
controlled substances, money laundering, currency reporting, racketeering, or
racketeering-influenced-and-corrupt-organization statute or regulations other
forfeiture statute.

             (k)     The Borrower ceases to own one hundred percent (100%) of
the issued and outstanding capital stock of the Bank.

             (l)     The Borrower or Subsidiary are placed under any regulatory
enforcement action.

     7.     Remedies Upon Default. Upon the occurrence of a Default, the Lender
shall be entitled, without limitation, to exercise the following rights at any
time and from time to time, which the Borrower hereby agrees to be commercially
reasonable, provided however, Borrower shall have thirty (30) days to cure said
Default upon written notice:

             (a)     declare any of the Liabilities due and payable, whereupon
they immediately will become due and payable (notwithstanding any provisions to
the contrary, and without presentment, demand, notice or protest of any kind
(all of which are expressly waived by the Borrower));

             (b)     (i) receive all amounts payable in respect of the
Collateral otherwise payable to the Borrower; (ii) settle all accounts, claims,
and controversies relating to the Collateral; (iii) transfer all or any part of
the Collateral into the Lender's or any nominee's name; and (iv) execute all
agreements and other instruments; bring, defend and abandon all actions and
other proceedings; and take all actions in relation to the Collateral as the
Lender in its sole discretion may determine;

6

--------------------------------------------------------------------------------

             (c)     enforce the payment of the Stock and exercise all of the
rights, powers and remedies of the Borrower thereunder, including the exercise
of all voting rights and other ownership or consensual rights of the Stock (but
the Lender is not hereby obligated to exercise such rights), and in connection
therewith the Borrower hereby appoints the Lender to be the Borrower's true and
lawful attorney-in-fact and IRREVOCABLE PROXY to vote the Stock in any manner
the Lender deems advisable for or against all matters submitted to a vote of
shareholders, and such power-of-attorney is coupled with an interest and
irrevocable;

             (d)     sell, assign and deliver, or grant options to purchase, all
or any part of or interest in the Collateral in one or more parcels, at any
public or private sale at any exchange, any of the Lender's offices, or
elsewhere, without demand of performance, advertisement, or notice of intention
to sell or of the time or place of sale or adjournment thereof or to redeem or
otherwise (all of which are hereby expressly and irrevocably waived by the
Borrower), for cash, on credit, or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price and on such
terms as the Lender in its sole discretion may determine; the Borrower agrees
that to the extent that notice of sale shall be required by law that at least
five (5) business days' notice to the Borrower of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification; the Lender shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given; the
Lender may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and any such sale may, without further
notice, be made at the time and place to which it was so adjourned; the Borrower
hereby waives and releases to the fullest extent permitted by law any right or
equity of redemption with respect to the Collateral, whether before or after
sale hereunder, and all rights, if any, of marshalling the Collateral and any
other security for the Loan or otherwise; at any such sale, unless prohibited by
applicable law, the Lender may bid for and purchase all or any part of the
Collateral so sold free from any such right or equity of redemption; and the
Lender shall not be liable for failure to collect or realize upon any or all of
the Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto;

             (e)     appoint and dismiss managers or other agents for any of the
purposes mentioned in the foregoing provisions of this Section 7, all as the
Lender in its sole discretion may determine; and

             (f)     generally, take all such other action as the Lender in its
sole discretion may determine as incidental or conducive to any of the matters
or powers mentioned in this Section 7 and which the Lender may or can do
lawfully and use the name of the Borrower for such purposes and in any
proceedings arising therefrom.

     8.     Application of Proceeds. The proceeds of the public or private sale
or other disposition of any Collateral hereunder shall be applied to (i) the
costs incurred in connection with the sale, expressly including, without
limitation, any costs under Section 11(a) hereof; (ii) any unpaid interest which
may have accrued on any obligations secured hereby; (iii) any unpaid principal
on any obligations secured hereby; and (iv) damages incurred by the Lender by
reason of any breach secured against hereby, in such order as the Lender may
determine, and any remaining proceeds shall be paid over to the Borrower or
others as by law provided. If the proceeds of the sale or other disposition of
the Stock are insufficient to pay all such amounts, the Borrower shall remain
liable to the Lender for the deficiency.

     9.     Additional Rights of Secured Parties. In addition to its other
rights and privileges under this Agreement, the Lender may exercise from time to
time any and all other rights and remedies available to a secured party when a
debtor is in default under a security agreement as provided in the Uniform
Commercial Code of Georgia, or available to the Lender under any other
applicable law or in equity, including without limitation the right to any
deficiency remaining after disposition of the Collateral. The Borrower shall pay
all of the reasonable costs and expenses (including reasonable attorneys' fees)
incurred by the Lender in enforcing its rights under this Agreement.

     10.    Return of Stock to Borrower. Upon payment in full of all principal
and interest on the Note, the Lender shall return to the Borrower (i) all of the
then remaining Stock and (ii) all rights received by the Lender as agent for the
Borrower as a result of its possessory interest in the Stock.

     11.    Disposition of Stock by Agent. The Stock is not registered under the
various federal or state securities laws and disposition thereof after default
may be subject to prior

7

--------------------------------------------------------------------------------

regulatory approval and may be restricted to one or more private (instead of
public) sales in view of the lack of such registration. The Borrower
acknowledges that upon such disposition, the Lender may approach only a
restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for the Stock than if the Stock were
registered pursuant to federal and state securities laws and sold on the open
market. The Borrower, therefore, agrees that:

             (a)     if the Lender shall, pursuant to the terms of this
Agreement, sell or cause any of the Stock to be sold at a private sale, the
Lender shall have the right to rely upon the advice and opinion of any national
brokerage or investment firm having recognized expertise and experience in
connection with shares of companies in the banking industry (but shall not be
obligated to seek such advice and the failure to do so shall not be considered
in determining the commercial reasonableness of the Lender's action) as to the
best manner in which to expose the Stock for sale and as to the best price
reasonably obtainable at the private sale thereof; and

             (b)     such reliance shall be conclusive evidence that the Lender
has handled such disposition in a commercially reasonable manner.

     12.    Borrower's Obligations Absolute. The obligations of the Borrower
under this Agreement shall be direct and immediate and not conditional or
contingent upon the pursuit of any other remedies against the Borrower or any
other Person, nor against other security or liens available to the Lender or its
successors, assigns or agents. The Borrower hereby waives any right to require
that an action be brought against any other Person or require that resort be had
to any security or to any balance of any deposit account or credit on the books
of the Lender in favor of any other Person prior to any exercise of rights or
remedies hereunder, or to require resort to rights or remedies of the Lender in
connection with the Loan.

     13.    Notices. Except as provided otherwise in this Agreement, all notices
and other communications under this Agreement are to be in writing and are to be
deemed to have been duly given and to be effective upon receipt by the party to
whom they are directed. If sent by U.S. mail, first class, certified, return
receipt requested, postage prepaid, and addressed to the Lender or to the
Borrower at their respective addressees set forth below, such communications are
deemed to have been delivered upon receipt.



  If to the Lender: SILVERTON BANK, N.A.
3284 Northside Parkway
Atlanta, Georgia 30327
Attn: Jeffrey S. Neale, Senior Vice President         If to the Borrower: 1ST
UNITED BANCORP, INC.,
a Florida corporation (Borrower)
One North Federal Hwy.
Boca Raton, Florida 33432
Attn: John Marino, President

     Either the Lender or the Borrower may, by written notice to the other,
designate a different address for receiving notices under this Agreement;
provided, however, that no such change of address will be effective until
written notice thereof is actually received by the party to whom such change of
address is sent.

     14.    Binding Agreement. The provisions of this Agreement shall be
construed and interpreted, and all rights and obligations of the parties hereto
determined, in accordance with the laws of the State of Georgia. This Agreement,
together with all documents referred to herein, constitutes the entire Agreement
between the Borrower and the Lender with respect to the matters addressed herein
and may not be modified except by a writing executed by the Lender and delivered
by the Lender to the Borrower. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which, taken
together, shall constitute one and the same instrument.

     15.    Participations. The Lender may at any time grant participations in
or sell, assign, transfer or otherwise dispose of all or any portion of the
indebtedness of the Borrower outstanding pursuant to the Financing Documents.
The Borrower hereby agrees that any holder of a participation in, and any
assignee or transferee of, all or any portion of any amount owed by the

8

--------------------------------------------------------------------------------

Borrower under the Financing Documents (i) shall be entitled to the benefits of
the provisions of this Agreement as the Lender hereunder and (ii) may exercise
any and all rights of the banker's lien, set-off or counterclaim with respect to
any and all amounts owed by the Borrower to such assignee, transferee or holder
as fully as if such assignee, transferee or holder had made the Loan in the
amount of the obligation in which it holds a participation or which is assigned
or transferred to it. Notwithstanding the foregoing, in the event Lender decides
to participate the Loan, Lender shall only participate with non-Florida lenders.

     16.    Loan Fee/Expenses. Borrower shall pay to Lender a Loan Fee in the
annual amount of one-eighth of one percent (1/8%) which will be assessed
quarterly on a per-annum basis based on the average unused portion of the Loan.
Additionally, all reports and other documents or information furnished to the
Lender under this Agreement shall be supplied by the Borrower without cost to
the Lender. Further, the Borrower shall reimburse the Lender on demand for all
reasonable out-of-pocket costs and expenses (including legal fees) incurred by
the Lender in connection with the preparation, interpretation, operation, and
enforcement of the Financing Documents or the protection or preservation of any
right or claim of the Lender with respect to such agreements. The Borrower will
pay all taxes (if any) in connection with the Financing Documents. The
obligations of the Borrower under this section shall survive the payment of the
Liabilities and the termination of this Agreement.

     17.    Indemnification. In addition to any other amounts payable by the
Borrower under this Agreement, the Borrower shall pay and indemnify the Lender
from and against all claims, liabilities, losses, costs, and expenses
(including, without limitation, reasonable attorneys' fees and expenses) which
the Lender may (other than as a result of the gross negligence or willful
misconduct of the Lender) incur or be subject to as a consequence, directly or
indirectly, of (i) any breach by the Borrower of any warranty, term or condition
in, or the occurrence of any default under, any of the Financing Documents,
including all fees or expenses resulting from the settlement or defense of any
claims or liabilities arising as a result of any such breach or default, (ii)
the Lender's making, holding, or administering the Loan or the Collateral, (iii)
allegations of participation or interference by the Lender in the management,
contractual relations or other affairs of the Borrower or any Subsidiary, (iv)
allegations that the Lender has joint liability with the Borrower or any
Subsidiary for any reason, and (v) any suit, investigation, or proceeding as to
which the Lender or such participant is involved as a consequence, directly or
indirectly, of its execution of any of the Financing Documents, or any other
event or transaction contemplated by any of the foregoing. The obligations of
Borrower under this Section 17 shall survive the termination of this Agreement.

     18.    Right to Set-Off. Upon the occurrence of a Default hereunder, the
Lender, without notice or demand of any kind, may hold and set off against such
of the Liabilities (whether matured or unmatured) as the Lender may elect any
balance or amount to the credit of the Borrower in any deposit, agency, reserve,
holdback or other account of any nature whatsoever maintained by or on behalf of
the Borrower with the Lender at any of its offices, regardless of whether such
accounts are general or special and regardless of whether such accounts are
individual or joint. Any Person purchasing an interest in debt obligations under
this Agreement held by the Lender may exercise all rights of offset with respect
to such interest as fully as if such Person were a holder of debt obligations
hereunder in the amount of such interest.

     19.    Further Assurances. If at any time the Lender upon advice of its
counsel shall determine that any further document shall be required to effect
this Agreement and the transactions and other agreements contemplated thereby,
the Borrower shall, and shall cause its Subsidiary to, execute and deliver such
document and otherwise carry out the purposes of this Agreement.

     20.    Severability. If any paragraph or part thereof shall for any reason
be held or adjudged to be invalid, illegal, or unenforceable by any court of
competent jurisdiction, such paragraph or part thereof shall be deemed separate,
distinct, and independent, and the remainder of this Agreement shall remain in
full force and effect and shall not be affected by such holding or adjudication.

     21.    Binding Effect. All rights of the Lender under the Financing
Documents shall inure to the benefit of its transferees, successors and assigns.
All obligations of the Borrower under the Financing Documents shall bind its
heirs, legal representatives, successors, and assigns.

9

--------------------------------------------------------------------------------

     22.    Definitions.

             (a)     "Bank Subsidiary" means each banking Subsidiary of
Borrower, now or hereafter in existence, including but not limited to the Bank.

             (b)     "Capital" means all capital or all components of capital,
other than any allowance for loan and lease losses and net of any intangible
assets, as defined from time to time by the primary federal regulator of the
Borrower, the Bank, or the Subsidiary (as the case may be).

             (c)     "Collateral" means and includes all property assigned or
pledged to the Lender or in which the Lender has been granted security interest
or to which the Lender has been granted security title, whether under any of the
Financing Documents or any other agreement, instrument, or document, and the
proceeds thereof.

             (d)     “Debt Service Coverage” shall be calculated as the maximum
dividend that may be paid by Bank to Borrower divided by the interest expense of
the Loan. The maximum dividend is that which is permissible under any applicable
federal regulatory constraints, and which also allows Borrower’s Subsidiary/Bank
to maintain Tier 1 Capital Leverage and Tier 1 Risk Based Capital ratings of
“Well Capitalized” (as defined by federal regulators).

             (e)     "Financing Documents" means and includes this Agreement,
the Note, and all other associated loan and collateral documents including,
without limitation, all guaranties, suretyship agreements, stock powers,
security agreements, security deeds, subordination agreements, exhibits,
schedules, attachments, financing statements, notices, consents, waivers,
opinions, letters, reports, records, assignments, documents, instruments,
information and other writings related thereto, or furnished by the Borrower to
the Lender in connection therewith or in connection with any of the Collateral,
and any amendments, extensions, renewals, modifications or substitutions thereof
or therefor.

             (f)     "Liabilities" means all indebtedness, liabilities, and
obligations of the Borrower of any nature whatsoever which the Lender may now or
hereafter have, own or hold, and which are now or hereafter owing to the Lender
regardless of however and whenever created, arising or evidenced, whether now,
heretofore or hereafter incurred, whether now, heretofore or hereafter due and
payable, whether alone or together with another or others, whether direct or
indirect, primary or secondary, absolute or contingent, or joint or several, and
whether as principal, maker, endorser, guarantor, surety or otherwise, and also
regardless of whether such Liabilities are from time to time reduced and
thereafter increased or entirely extinguished and thereafter reincurred,
including without limitation the Note and any amendments, extensions, renewals,
modifications or substitutions thereof or therefor.

             (g)     "Note" shall mean that certain Promissory Note With
Revolving Feature dated as of July, 2 2008 in the maximum principal amount of
Five Million and 00/100 Dollars ($5,000,000.00) and any amendments, extensions,
renewals, modifications, or substitutions thereof or therefor in effect at any
particular time.

             (h)     "Person" means any individual, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

             (i)     "Subsidiary" means the Bank Subsidiary and each other
corporation for which the Borrower has the power, directly or indirectly, to
direct its management or policies or to vote 25% or more of any class of its
voting securities.

             (j)     "Tier 1 Risk Based Capital" means Tier 1 Risk Based Capital
as defined by the capital maintenance regulations of the primary federal bank
regulatory agency.

             (k)     "Tier 1 Capital Leverage" means the Tier 1 Capital Leverage
as defined by the capital maintenance regulations of the primary federal bank
regulatory agency.

             (l)     All accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles in effect from time to time.

10

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have hereunto set their hands and
affixed their seals by and through their duly authorized officers, as of the day
and year first above written.

  BORROWER:           1ST UNITED BANCORP, INC., a Florida corporation          
          By: /s/ John Marino       John Marino, President              
[CORPORATE SEAL]  



Witness:  /s/ Karen Chandler              
Name:     Karen Chandler

Witness:  /s/ Patricia A. Labelle          
Name:     Patricia A. Labelle

I hereby certify that the representation and warranty contained in Section
2(i)(v) of this Agreement is true and correct.

  By: /s/ John Marino     NAME: John Marino     TITLE: CFO          

(Signatures continue on following page)

11

--------------------------------------------------------------------------------



  LENDER:           SILVERTON BANK, N.A.                     BY: /s/ Jeffrey S.
Neale       Jeffrey S. Neale, Senior Vice President          

Witness: _________________
Name:

Witness: _________________
Name:

12

--------------------------------------------------------------------------------



EXHIBIT A

ARTICLES OF INCORPORATION
OF
1ST UNITED BANCORP, INC., a Florida corporation

13

--------------------------------------------------------------------------------



EXHIBIT B

CERTIFICATE OF GOOD STANDING
OF
1ST UNITED BANCORP, INC., a Florida corporation

14

--------------------------------------------------------------------------------



EXHIBIT C

BYLAWS
OF
1ST UNITED BANCORP, INC., a Florida corporation

15

--------------------------------------------------------------------------------



EXHIBIT D

RESOLUTIONS
OF
1ST UNITED BANCORP, INC., a Florida corporation

16

--------------------------------------------------------------------------------

EXHIBIT E

ARTICLES OF INCORPORATION
OF
1ST UNITED BANK, A FLORIDA BANKING CORPORATION

17

--------------------------------------------------------------------------------

EXHIBIT F

CERTIFICATE OF CORPORATE EXISTENCE
OF
1ST UNITED BANK, A FLORIDA BANKING CORPORATION

18

--------------------------------------------------------------------------------

  EXHIBIT G   BYLAWS OF 1ST UNITED BANK, A FLORIDA BANKING CORPORATION 


19

--------------------------------------------------------------------------------